In an action to recover damages for negligence and wrongful death, the defendant County of Suffolk appeals from an order of the Supreme Court, Suffolk County (Emerson, J.), dated October 22, 2004, which denied that branch of its motion which was to compel the plaintiff to provide a further response to its demand for expert disclosure.
Ordered that the order is reversed, on the law, with costs, *631that branch of the appellant’s motion which was to compel the plaintiff to provide a further response to its demand for expert disclosure is granted, and the plaintiff is directed to serve a further response to the appellant’s demand for expert disclosure, in accordance with CPLR 3101 (d) (1) (i), within 30 days of service upon the plaintiff of a copy of this decision and order; if the plaintiff fails to do so, he shall be precluded from offering expert testimony at the trial of the action.
The plaintiffs amended response to the demand by the defendant County of Suffolk for expert disclosure was conclusory and did not satisfy the requirements of CPLR 3101 (d) (1) (i) (see Curatola v Staten Is. Med. Group, 243 AD2d 673 [1997]; Laukaitis v Ski Stop, 202 AD2d 554, 556 [1994]; Lafontant v Hollymatic Corp., 183 AD2d 702, 703 [1992]). Accordingly, the plaintiff is directed to provide a further response to the appellant’s demand for expert disclosure in accordance with CPLR 3101 (d) (1) (i), within 30 days of service upon the plaintiff of a copy of this decision and order; if the plaintiff fails to do so, he shall be precluded from offering expert testimony at the trial of the action. H. Miller, J.P., S. Miller, Goldstein, Mastro and Lifson, JJ., concur.